Per Curiam.—
On July 1, 1903, John Fehr entered into a written contract to purchase from defendant a tract of land in Polk county, Iowa, for the sum of $4,000, and made an advance payment of $500 thereon. Some two weeks later Elmer H. Fehr was appointed guardian of the said John II, Fehr as a person of unsound mind, and brought this action to rescind the contract and recover damages to the amount of the advance payment. On trial to the court the petition was dismissed, and the plaintiff has appealed.
• The issue is largely one of fact, and it would be profitless to enter upon any extended discussion of the testimony. It is sufficient to say that the alleged incapacity of the purchaser to do business is not clearly established, and it is not seriously urged by counsel that the property was worth, materially less than the contract price. Neither is fraud or *62deceit charged. It may be that in view of his financial condition the land purchased was not an altogether wise investment for the plaintiff’s ward, but that alone would not justify the interference of the court of equity.' Very good business men frequently make such mistakes. A reading of the transcript, as well as the printed record, leads us to the conclusion that the decree of the trial court is right, and it is affirmed. — ■ Affirmed.